 1
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   BRIANNA RIVERA,                             Case No. 2:19-cv-04053-ODW(JPRx)
12                     Plaintiffs,
13         v.                                    ORDER TO SHOW CAUSE RE.
14   FINDERS SEEKERS, LLC,; AND DOES             SETTLEMENT
15   1 THROUGH 10, inclusive,
16                     Defendants.
17         In light of the Notice of Settlement (ECF No. 15), the Court hereby ORDERS
18   the parties TO SHOW CAUSE, in writing, by October 17, 2019, why settlement has
19   not been finalized. No hearing will be held. The Court will discharge this Order upon
20   the filing of a dismissal that complies with Federal Rule of Civil Procedure 41. The
21   Order to Show Cause for Failure to Prosecuted (EFC No. 14) is hereby discharged.
22         IT IS SO ORDERED.
23         September 18, 2019
24
25                               ____________________________________
26                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
27
28
